McFadden, Judge,
concurring in Divisions 1, 2, 4, and 5 and concurring in judgment only as to Division 3.
I concur in Divisions 1,2,4 and 5.1 concur in the judgment only as to Division 3.1 write separately to explain that this opinion does not foreclose the argument that the state may be required to disclose the source code under OCGA § 40-6-392 (a) (4), should a proper evidentiary foundation be made. As the majority observes in footnote 22, Smith has not supported his factual assertions of collusion between the state and CMI with citations to evidence in the record. But should a defendant show by the admission of evidence that CMI is a state actor, whether the state can be compelled to disclose the source code under OCGA § 40-6-392 (a) (4) is an issue for another day. Because I do not agree with all that is said in Division 3, that division is physical precedent only. See Court of Appeals Rule 33 (a) (“[A]n opinion is physical precedent only with respect to any Division of the opinion for which there is a concurrence in the judgment only or a special concurrence without a statement of agreement with all that is said.”).
*412Decided November 15, 2013
Reconsideration denied December 11, 2013
Head, Thomas, Webb & Willis, Gregory A. Willis, for appellant.
Carmen D. Smith, Solicitor-General, R. Leon Benham, Assistant Solicitor-General, for appellee.